DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(2) for including a partial view without its own label in Figures 3, 5, 6, and 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,407,386 (Kish).
Regarding claim 1, Kish discloses a torque transmission system (see Figures 1 and 2, and annotated Figure 1 below) comprising a driving shaft (10) and a driven shaft (12), the driving shaft being hollow and mounted to move in rotation about an axis of rotation (see column 2, lines 65-67), the driving shaft extending longitudinally along the axis of rotation upwards from bottom (right side of Figure 1) to top (left side of Figure 1) in an elevation direction from a lower segment to an upper segment via an intermediate segment, the driven shaft comprising longitudinally a first segment extended by a second segment, the first segment being arranged inside the driving shaft, the second segment being arranged outside the driving shaft, and the transmission system further comprising an upper bearing (not pictured; see column 1, lines 25-26, and column 2, line 66, where multiple bearings are provided to the torque transmission system) cooperating with the upper segment and a lower bearing (26) cooperating with the lower segment;
wherein the torque transmission system further comprises:
a nominal spline coupling (22 & 36) comprising main splines (36) on the intermediate segment that mesh with main splines (22) on the first segment in a nominal operating mode without any failure;
a backup spline coupling (72 & 73) between the driving shaft and the driven shaft, the backup spline coupling being arranged above the nominal spline coupling in the elevation direction and in view of the axis of rotation, and the backup spline coupling being inactive in the nominal operating mode (see column 3, line 59, through column 5, line 3); and
a backup radial guide device (formed between 24 and the portion shown in annotated Figure 1 below) between the driving shaft and the driven shaft, the backup radial guide device being arranged below the nominal spline coupling in the elevation direction and in view of the axis of rotation, and the backup radial guide device being inactive in the nominal operating mode (see Figure 1; the term “inactive” being so broad so as to encompass any portion of the system that doesn’t transmit torque).
Regarding claim 2, Kish discloses the intermediate segment includes a toothed wheel (formed by either of the splined portions 22 and 36).

    PNG
    media_image1.png
    976
    800
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1 of Kish

Regarding claim 3, Kish discloses the backup spline coupling (72 & 73) is arranged longitudinally between the toothed wheel (formed by either of the splined portions 22 and 36) and the upper segment (see Figure 1).
Regarding claim 4, Kish discloses the intermediate segment includes an upper coupling segment (68) and a lower coupling segment (38), the upper coupling segment being constrained ta move with the lower coupling segment and with the upper segment, the lower coupling segment being constrained to move with the lower segment, and the backup spline coupling co-operating with the upper coupling segment (see annotated Figure 1 above).
Regarding claim 5, Kish discloses the upper coupling segment (68) and the upper segment form a first common, single piece, and the lower coupling segment (38) and the lower segment form a second common, single piece (see annotated Figure 1 above), the upper coupling segment being fastened by a mechanical fastening to the lower coupling segment (see coupling 18 and fasteners 46, 69 in Figure 1).
Regarding claim 6, Kish discloses the backup spline coupling (72 & 73 comprises first backup splines (73) constrained to move with the driving shaft (10) or with the driven shaft (12), the backup spline coupling further comprising second backup splines (72) constrained to move with that one of the driving shaft or driven shaft that does not have the first backup splines, circumferential clearance separating the first backup splines from the second backup splines in the nominal operating mode (see Figure 2 and column 5, lines 23-24).
Regarding claim 7, Kish discloses the first backup splines (73) have a tooth thickness that is less than the tooth thickness of the second backup splines (72), and the first backup splines are constrained to move with the driving shaft (10), the second backup splines being constrained to move with the driven shaft (12; see Figure 2).
Regarding claim 8, Kish discloses with any two adjacent ones of the first backup splines (73) being interconnected via a first end-wall and with any two adjacent ones of the second backup splines (72) being interconnected via a second end-wall, in the nominal operating mode no first backup spline touches a second backup spline or a second end-wall, and no second backup spline touches a first end-wall (see Figure 2).
Regarding claim 9, Kish discloses with any two adjacent ones of the first backup splines (73) being interconnected via a first end-wall and with any two adjacent ones of the second backup splines (72) being interconnected via a second end-wall, in the nominal operating mode: a circumferential clearance separates a side of each first backup spline from an adjacent second backup spline, a first radial gap separates each second backup spline from a respective first end-wall and a second radial gap separates each first backup spline from a respective second end-wall (see Figure 2 and column 5, lines 23-24).
Regarding claim 11, Kish discloses the backup radial guide device (formed between 24 and the portion shown in annotated Figure 1 above) comprises a ring of the driven shaft (12) and at least one bearing face of the driving shaft (10), the at least one bearing face being separated from the ring in the nominal operating mode (see annotated Figure 1 above).
Regarding claim 12, Kish discloses a main gearbox, wherein the main gearbox includes the torque transmission system according to claim 1 (see rejection above and column 2, lines 65-67).
Regarding claim 13, Kish discloses a vehicle, wherein the vehicle includes the torque transmission system according to claim l (see rejection above and column 2, lines 65-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kish in view of US 7,736,083 (Lescure).
Kish discloses the torque transmission system according to claim 1, but does not expressly disclose the main splines (36, 22) on the intermediate segment and on the first segment comprise splines having rectilinear splines.
Lescure teaches forming splines in a rectilinear shape provides a simple and effective solution of reducing stresses in a torque transmission system (see column 1, lines 13-18 and 27-43). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque transmission system of Kish such that the main splines on the intermediate segment and on the first segment comprise splines having rectilinear splines, as taught in Lescure, in order to provide a simple and effective solution of reducing stresses in a torque transmission system.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678
May 26, 2022